Title: From John Quincy Adams to Abigail Smith Adams, 23 July 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



My Dear Sister.
St. Petersburg 23 July 1812.

I received a very few days ago, your kind favour of 1. March last, which gave me great pleasure as a token of your remembrance, and by assurance of your restoration to health.—It contains like almost every letter from America, that I have received the last eighteen Months, tidings of affliction; but we had before been informed our brother’s misfortune in the loss of his youngest child.
Your solicitude for the prospects in life, and the prosperity of your Sons is natural; but in the present Condition of the World, it is perhaps more than it ever before was necessary to practice upon the precept of taking no thought of the morrow, according to its true intent—which implies a more than ordinary thought of the morrow; in another sense.—Civil Society has been shaken  in its foundations, and is yet in the process of a Revolution, of which it is impossible to foresee the issue. It affects the destinies of every individual, man, woman and child of every Nation— Remote as our Country is, from the principal scene of this political Earthquake, she is nevertheless deeply affected by it, and the rising Generation in proportion to the length of time they have before them, have a greater share in the stake than their elders.—It is at all times, and to all men, important to remember, that every thing external to themselves is precarious & unstable; at this time, to young Americans it is perhaps the first and most indispensable of lessons.—Your Sons, are I hope both of them thoroughly convinced that there is nothing upon which they can rely for the comfort, and honour of their future lives, but themselves—Their own Prudence—Their own Fortitude—Their own Industry, and their own Frugality—With these qualities, even in these days they may trust to the Bounty of Providence, dismiss anxious forebodings of futurity, and let the Morrow take care of itself.—I wish it were in my power, to place your Son who is with me, in a situation more permanent and more profitable than that he now holds; but it neither is, nor probably ever will be—Young as he is, his experience of the world has been far greater than that of most men at his years, and I trust he will be careful to improve his experience to his own advantage. His brother has a situation less conspicuous, but more Independent.—It gives me great pleasure to learn that his progress is satisfactory to you.—That it should not be so rapid; as he himself would wish, I can very readily conceive, from having commenced life in a precisely similar situation myself—I had, for a longer time than he has yet been in the profession, less encouragement in it, and less assistance for my own support, from it than he has—Month after Month, and I might say year after year, I had little in my possession or in expectation to cheer me, but Patience—I can therefore fully enter into his feelings—But then, and ever since, with Integrity of Intention, with Industry and with Prudence, I have never found the Protection and the favour of Providence to fail. I hope that he will find his experience to correspond with mine.
I thank you for your congratulations on the birth of my dauther, who I hope as your Caroline is to you, will be the future comfort and delight of her Parents, and particularly of her Mother.—We cannot repine at the lot under which all human enjoyments are held; nor ask to escape from the additional care with which every additional blessing must be connected. The first years of an infant’s life, must be a period of unceasing concern and of frequent anxiety and alarm for its fate—Our daughter has been these eight or ten days unwell and during part of the time dangerously ill, with a disorder attendant upon teething—She is not wholly recovered; and probably will not be, untill the teeth come through—But we flatter ourselves that she is getting better, and hope for the best.
I had some reasons for regretting that I could not avail myself of the opportunity offered me last Summer of returning home. My present expectation is to return the next year. In a political point of view, the situation of our Country does by no means hold out to me prospects of personal tranquility, or objects of alluring temptation—Nor have I much encouragement for the belief that I can render essential service to my Country there more than here—But private duties and private affections, my Parents and my children call me home—No public object to which these ought to yield is likely to arise that can detain me here, and the part of my family who are with me, still more than myself, find their health and Constitutions so much affected by the rigour of this Climate, that they languish for an emancipation from it.
At the moment when I am writing, a dreadful War is raging in the heart of this Country—It has been preceeded by two years of incessant and formidable preparation by the only two remaining great Powers of the European Continent.—Of its Events a part only are distinctly known here; and that part, not perhaps the most important; being the side of their own Successes.—The other side will perhaps be sooner known in America than here, though we are only two days distant from the field of action—May Heaven preserve our own Country, from the Scourge of War!
I beg to be remembered to the kind remembrance of Coll: Smith, and of your children, and remain / My Dear Sister, ever affectionately your’s.
